Defendant appeals from a judgment of the County Court, Suffolk County, rendered on a jury verdict, convicting him of the crimes of burglary in the third degree, grand larceny in the first degree and possession of burglar’s instruments, as a felony, and sentencing him as a second felony offender to serve from ten to twenty years each on the counts of burglary and grand larceny and from five to ten years on the count of possession of burglar’s tools; the .sentences to run concurrently. Defendant also appeals from “each and every order therein made.” Judgment unanimously affirmed. No opinion. No separate appeal lies from the orders, which have been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., MacCrate, Schmidt, Murphy and Ughetta, JJ.